FILED
                               NOT FOR PUBLICATION                           SEP 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



VICTOR MANUEL PANTOJA ELVIRA;                      No. 08-71269
CLAUDIA LETICIA PANTOJA;
CLAUDIA CESAREO ULLOA,                             Agency Nos. A091-661-817
                                                               A091-864-571
                Petitioners,                                   A091-864-572

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

          Victor Manuel Pantoja Elvira, Claudia Leticia Pantoja, and family, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their application for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of constitutional violations in immigration

proceedings, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny

the petition for review.

      We reject petitioners’ claim that they were deprived of a full and fair hearing

based on the IJ’s refusal to allow Leticia Pantoja to renew her withdrawn asylum

application, because they failed to demonstrate prejudice. See Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000) (requiring prejudice to prevail on a due process

challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-71269